 



Exhibit 10.4
WORLD WRESTLING ENTERTAINMENT, INC.
AGREEMENT FOR RESTRICTED STOCK UNITS
     THIS AGREEMENT FOR RESTRICTED STOCK UNITS (this “Agreement”) is entered
into as of July 20, 2007 by and between World Wrestling Entertainment, Inc., a
Delaware corporation (the “Company”), and <Employee Name> a management employee
of the Company (the “Employee”).
     WHEREAS, the Company’s Board of Directors has approved a 2007 Omnibus
Incentive Plan (the “Plan”) and the Company will be seeking approval of the Plan
by the Company’s stockholders at their 2008 annual meeting (the “Stockholder
Approval”);
     WHEREAS, the Company intends to make a grant under the Plan of restricted
stock units (each a “Restricted Stock Unit” or “RSU”), which grant shall be
conditional upon receipt of the Stockholder Approval and subject to vesting as
provided herein; and
     WHEREAS, Employee wishes to receive such Restricted Stock Units in
accordance with the Plan and this Agreement, in each case subject to Stockholder
Approval as provided herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
stated herein, and intending to be legally bound, the Company and Employee
hereby agree as follows:
     1. Certain Definitions

    Each capitalized term used in this Agreement shall have the meaning ascribed
to that term in the Plan unless otherwise defined herein. The following
capitalized terms shall have the respective meanings set forth below:

  (a)   “Date of Grant” for any RSU shall mean the date hereof.     (b)  
“Dividend Units” shall have the meaning ascribed thereto in Section 4.     (c)  
“Employee Account” shall have the meaning ascribed thereto in Section 2(b).    
(d)   “RSU” shall mean a Restricted Stock Unit under which Employee shall have
the right to receive one Share and Dividend Units and other dividends and
distributions thereon, accruing as a result of such RSU, upon vesting.     (e)  
“Shares” shall mean the shares of the Company’s Class A Common Stock, including
any such shares issuable upon the vesting of an RSU or Dividend Unit.



Page 1 of 6



--------------------------------------------------------------------------------



 



2. Grant of RSUs; Restrictions

  (a)   Subject to all terms and conditions of the Plan and of this Agreement
(and subject to execution of this Agreement by Employee), the Company hereby
grants to Employee those RSUs listed in Exhibit A to this Agreement.     (b)  
Each RSU shall be recorded in a RSU bookkeeping account maintained by the
Company in the name of Employee (the “Employee Account”). The Company’s
obligations under this Agreement shall be unfunded and unsecured, and no special
or separate fund shall be established and no other segregation of assets shall
be made. The rights of Employee under this Agreement shall be no greater than
those of a general unsecured creditor of the Company. Employee shall have no
rights as a stockholder of the Company by virtue of any RSU unless and until
such RSU vests and resulting Shares are issued to Employee, and

  i.   All terms and conditions stated in the Plan and all those stated in this
Agreement shall apply to each RSU and Dividend Unit;     ii.   No RSU or
Dividend Unit may be sold, transferred, pledged, hypothecated or otherwise
encumbered or disposed by Employee; and     iii.   Each RSU and Dividend Unit
shall remain restricted and subject to forfeiture unless and until it has vested
in Employee in accordance with the Plan and this Agreement.

3. Vesting

  (a)   Time Vesting. The RSUs granted hereunder shall vest [VESTING TERMS].
Associated Dividend Units and other dividends and distributions thereon, shall
vest as provided in Section 4(ii).     (b)   Other Vesting

  i.   Optional Vesting. The Committee may also at any time and from time to
time determine that any other RSUs and Dividend Units shall become vested based
on such factors as the Committee may determine in its sole discretion
(including, without limitation and by way of example only, performance of
Employee’s operating unit, performance of the Company as a whole, benefits of
providing additional long-term incentive compensation to Employee in light of
the competitive market

Page 2 of 6



--------------------------------------------------------------------------------



 



      for Employee’s services, severance arrangements, etc.). If the Committee
makes such a determination, then such additional RSUs and/or Dividend Units as
may be specified by the Committee in such determination shall become vested at
the time specified by the Committee in such determination.     ii.   Change in
Control. If a Change in Control occurs and within twenty-four (24) months
thereafter (x) the Employee’s employment is terminated by the Company without
cause (as determined by the Committee in its sole discretion); or (y) the
Employee terminates his or her employment as a result of (i) a decrease in base
salary; (ii) a change in responsibility or reporting structure; or (iii) a
change in employment to a location more than twenty-five miles from the place of
employment at the time of the Change in Control; then all RSUs and Dividend
Units shall immediately vest.

  (c)   Effects of Vesting. With respect to each RSU and Dividend Unit that
vests, the Company shall, within a reasonable time after the vesting, issue one
Share to Employee without restrictions under the Plan or this Agreement. Any
such issuance shall be subject to all laws (including without limitation those
governing withholding of taxes and those governing securities and transfer
thereof).

4.   Dividend Units; Vesting       With respect to each RSU, whether or not
vested, that has not been forfeited (but only until the underlying Shares are
issued), the Company shall, with respect to any cash dividends paid to Shares
(based on the same record and payment date as the dividends paid on such Shares)
accrue into the Employee Account the number of Shares (“Dividend Units”) as
could be purchased with the aggregate dividends that would have been paid with
respect to such RSU if it were an outstanding Share (together with any other
cash accrued in the Employee Account at that time) at the price per Share equal
to the closing price on the New York Stock Exchange (NYSE) (or a comparable
price, if the Shares are not then listed on the NYSE) on the date of the
dividend payment. These Dividend Units thereafter (i) will be treated as RSUs
for purposes of future dividend accruals pursuant to this Section 4; and
(ii) will vest in such amounts (rounded to the nearest whole Dividend Unit) at
the same time as the RSUs with respect to which such Dividend Units were
received. Any dividends or distributions on Shares paid other than in cash shall
accrue in the Employee Account and shall vest at the same time as the RSUs in
respect of which they are made (in each case in the same form, based on the same
record date and at the same time, as such dividend or other distribution is paid
on such Share).

Page 3 of 6



--------------------------------------------------------------------------------



 



5.   Forfeiture       Except as provided for vesting on termination of
employment following a Change of Control as contemplated in Section 3(b)(ii) or
vesting as part of a severance arrangement as contemplated in Section 3(b)(i),
upon termination of Employee’s employment (regardless of whether caused by
resignation, termination by the Company, death, disability or otherwise), each
RSU, Dividend Unit and other remaining accrued dividends in the Employee
Account, in each case that has not previously vested, shall be forfeited by the
Employee to the Company. Employee shall thereafter have no right, title or
interest whatsoever in such unvested RSUs, Dividend Units and accrued dividends
and distributions and Employee shall immediately return to the Secretary of the
Company any and all documents representing such forfeited items. Upon such
termination of employment all vested RSUs, Dividend Units and dividends and
distributions thereon shall immediately be paid or issued, as the case may be,
to the Employee.   6.   No Continuation of Employment       This Agreement shall
not give Employee any right to employment or continued employment and the
Company may terminate Employee’s employment or otherwise treat Employee without
regard to any effect such termination may have upon Employee under this
Agreement.   7.   Terms Subject to Plan       Notwithstanding anything in this
Agreement to the contrary, each and every term, condition and provision of this
Agreement shall be, and shall be construed as, consistent in all respects with
all terms, conditions and provisions of the Plan. If any term, condition or
provision of this Agreement is (or is alleged to be) inconsistent with the Plan
in any respect, the Plan shall govern in all circumstances and such inconsistent
(or allegedly inconsistent) term, condition or provision shall be construed so
as to be consistent in all respects with the Plan.   8.   Entire Agreement:
Amendments       This Agreement and the Plan contain all terms and conditions
with respect to the subject matter hereof and no amendment, modification or
other change hereto shall be of any force or effect unless and until set forth
in a writing executed by Employee and the Company (in each case except for such
amendments as the Company is expressly authorized hereunder, or under the Plan,
to make without Employee’s consent). No amendment to the Plan after the date
hereof shall affect the terms and conditions hereof in a manner that is adverse
to the Employee.

Page 4 of 6



--------------------------------------------------------------------------------



 



9.   Governing Law       This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut, without giving effect to
principles of conflicts of law. If any dispute arises with respect to this
Agreement or any matter hereunder, (x) such dispute shall be submitted to the
Federal or state courts sitting in the State of Connecticut, with each party
waiving any defense to such venue; and (y) each party irrevocably waives its
right to a jury trial. The prevailing party shall be reimbursed by the other
party for any costs of any proceeding relating to this Agreement in any matter
hereunder incurred by the prevailing party, including reasonable attorneys’ fees
and costs.   10.   Taxes       Employee shall be liable for any and all taxes,
including withholding taxes, arising out of this grant or the vesting of RSUs or
distribution of Shares hereunder. Employee may elect to satisfy such withholding
tax obligation by having the Company retain Shares having a fair market value
equal to the Company’s minimum withholding obligation.   11.   Stockholder
Approval       The grant of RSUs hereunder is subject to the condition of
receiving the Stockholder Approval, and in the event that Stockholder Approval
is denied, the RSUs shall terminate ab initio and be of no further force and
effect. Pending Stockholder Approval, no RSUs or Dividend Units shall vest and
no Shares shall be issued or issuable.

     IN WITNESS WHEREOF, Employee has executed this Agreement and the Company
has caused this Agreement to be executed by its duly authorized officer, all as
of the day and year first above written.

            EMPLOYEE   WORLD WRESTLING
ENTERTAINMENT, INC.
 
       
 
       
 
  By:    
 
       
 
  Title:    
 
       

Page 5 of 6



--------------------------------------------------------------------------------



 



Exhibit A
Number of RSUs granted <Number of Shares>

Page 6 of 6